PER CURIAM.
Thomas L. Luke, the former husband, challenges an order which grants modification of his alimony obligation to Sylvia J. Luke, the former wife, and which assesses attorney’s fees against him.
The former husband sought a modification of his alimony obligation on the ground that his businesses have floundered since dissolution and, as a result, he is no longer able to pay the alimony awarded to the former wife. The trial court, following hearing, granted the petition to modify, but did not reduce the former husband’s alimony payment to the extent he requested. We affirm the modification without further discussion because such modification was not an abuse of discretion given the trial court’s findings of fact. See McQuaig v. McQuaig, 36 So.3d 801 (Fla. 1st DCA 2010).
However, with respect to the award of attorney’s fees, we are compelled to re*389verse because the trial court did not indicate in the order under review that it considered any factors to determine whether the amount of fees or hours expended were reasonable. Chaney v. Fife, 18 So.3d 44 (Fla. 1st DCA 2009). Therefore, the cause is remanded for the trial court to make such findings.
AFFIRMED, in part, REVERSED, in part, and REMANDED for further proceedings consistent with this opinion.
BENTON, C.J., VAN NORTWICK and SWANSON, JJ., concur.